 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
Amended and Restated AGREEMENT made as of the 10th day of August, 2007, by and
between Interactive Systems Worldwide Inc., a Delaware corporation (the
“Corporation”), and Bernard Albanese (“Employee”).
 
WITNESSETH:
 
WHEREAS, the Corporation is in the business of developing, producing, marketing,
licensing and servicing computerized sports wagering and related software and
systems;
 
WHEREAS, the Corporation desires to continue to employ Employee as its Chief
Executive Officer, President and Employee desires to serve the Corporation in
such capacity; and
 
WHEREAS, the Corporation desires to provide certain benefits to the Employee
upon termination of this Agreement, as herein provided; and
 
WHEREAS, the parties entered into an Employment Agreement dated as of June 19,
2007 and desire to amend and restate the terms thereof.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
 
1. EMPLOYMENT. Subject to the terms and conditions herein contained, the
Corporation hereby employs Employee as its Chief Executive Officer and President
and Employee hereby agrees to serve the Corporation in such capacity.
 
2. DUTIES.
 
2.1. Employee agrees, during the “Term” (as hereinafter defined), to devote his
full business attention and best efforts to the business of the Corporation and
to perform such duties of an executive and administrative nature as the Board or
Board of Directors of the Corporation, acting reasonably, shall assign or direct
(i) consistent with his status and position as Chief Executive Officer and
President including, without limitation, such duties as would typically be
performed by persons holding similar positions in other companies, and (ii) such
other duties of a managerial nature relating to operations, finance, personnel
or support.
 


--------------------------------------------------------------------------------



 
2.2. Employee shall conduct himself at all times in a manner consistent with his
position with the Corporation.
 
3. TERM.
 
3.1. The term of Employee’s employment (the “Term”) pursuant to this Agreement
shall commence on July 1, 2007 and terminate on June 30, 2008; provided that
this Agreement shall be subject to earlier termination only (i) in the event of
Employee’s death; (ii) at the option of the Corporation, in the event of
Employee’s “disability” (as hereinafter defined) for 90 consecutive working days
or an aggregate of 120 working days during any consecutive six month period
during the Term; (iii) for cause; (iv) on 60 days prior written notice by either
the Employee or the Corporation to the other; or (v) as provided in Sections 3.3
or 7.
 
3.2. For the purpose of this Agreement, “disability” shall mean any injury or
any physical or mental condition or illness which shall render Employee unable
to perform his duties in accordance with this Agreement.
 
3.3. Notwithstanding anything to the contrary herein provided, the Employee
shall have the right to retire from his employment with the Corporation by
giving the Corporation not less than 60 days prior written notice. Upon the
effective date of Employee’s retirement, Employee shall be entitled to the
benefits referred to in Article 6.
 
4. COMPENSATION AND BENEFITS. As compensation for all services to be rendered by
Employee to the Corporation and its subsidiaries in all capacities, the
Corporation shall pay to Employee during the Term, a minimum of the following,
payable in accordance with the standard payroll practice of the Corporation:
 
4.1. The Employee shall receive a base salary of not less than $240,000 per
annum (the “Base Salary”).

2

--------------------------------------------------------------------------------


4.2. In addition to the Base Salary, during the Term the Employee shall be
entitled to receive incentive compensation as follows: Provided that Employee’s
employment with the Corporation has not terminated pursuant to Section 3.1(iii),
or Section 7, for each $1 million of revenue realized by the Corporation and its
subsidiaries on a consolidated basis, as determined in accordance with generally
accepted accounting principles applied on a consistent basis (“Revenue”), the
Employee shall be entitled to a bonus of $30,000 up to a maximum bonus of
$120,000 if the Corporation realized Revenue of $4,000,000 during the Term.
 
Commencing with the Corporation’s quarter ending September 30, 2007 and with
each of the next three quarters through June 30, 2008, the Corporation will
determine whether the Corporation’s Revenue as of the end of such quarter meets
or exceeds the Revenue set forth above. If any such Revenue thresholds are met,
the Employee shall be paid the applicable Bonus promptly after the determination
that such Revenue threshold has been met.
 
4.3. In addition, Employee shall be entitled to receive (a) such salary
increases, bonuses or other incentive compensation as may be approved by the
Board of Directors; (b) four weeks vacation during each year of the Term; (c)
health insurance and life insurance substantially similar to that provided to
Employee in the past and not less than those provided by the Corporation to its
other executive employees; (d) such other fringe benefits as the Corporation may
provide to its employees; and (e) at the Corporation’s expense, the use of a
leased automobile plus payment of all expenses of operating such automobile,
including but not limited to insurance and maintenance costs.
 
4.4. In the event that during the Term, the Employee’s employment is terminated
as provided in Section 3.1(i) (ii), (iv), or in Section 7, the Corporation shall
(i) continue to pay to the Employee of all benefits described in Sections 4.3
and 9 until the end of the Term; and (ii) pay to the Employee the Severance
Benefits described in Section 6. In addition, in the event that during the Term,
the Employee’s employment is terminated in accordance with Section 3.1(i), (ii)
or (iv) (but in the case of Section 3(iv) only if such employment is terminated
by the Corporation), or Section 7, the bonus to which the Employee shall be
entitled as provided in Section 4.2, shall be prorated in the following manner.
The revenue realized by the Corporation and its subsidiaries on a consolidated
basis from July 1, 2007 through the last day of the calendar month immediately
following the termination date of Employee’s employment with the Corporation
shall be annualized (“Annualized Revenue”). To the extent that the Annualized
Revenue realized by the Corporation exceeds $1 million, the Employee shall be
paid a bonus equal to $30,000 for each $1 million of Annualized Revenue. For
example if the Employee’s employment was terminated on December 15, 2007, and
for the period from July 1, 2007 through December 31, 2007 revenue realized by
the Corporation was $600,000, the Annualized Revenue would be $1,200,000 and the
Employee’s bonus would be $30,000. The maximum bonus to which the Employee shall
be entitled shall be as provided in Section 4.2.
 

3

--------------------------------------------------------------------------------



 
5. INTENTIONALLY OMITTED.
 
6. SEVERANCE BENEFITS.
 
6.1. Upon (a) expiration or termination of the Term of this Agreement as
provided in Section 3.1, other than for cause, (b) voluntary termination of
Employee’s employment by the Employee, or retirement of the Employee as provided
in Section 3.3, or (c) if a new agreement is not entered into by Employee and
the Corporation on the terms and conditions described in Section 7.1, the
Corporation shall pay to the Employee (or the Employee’s personal representative
if the Agreement is terminated as a result of the Employee’s death), the
following severance benefits (collectively the “Severance Benefits”) for a
period of one year after such termination:
 
(a) An amount equal to $300,000, payable in a lump sum on the date of such
expiration, retirement or termination; and
 
(b) Continuation of the benefits provided in Section 4.3(c), (d), and Section 9,
for a period of one year after the date of such expiration, retirement or
termination.
 
6.2. In addition, the Corporation shall continue to provide the Employee with
the benefits described in Section 4.3(e) for the remainder of the term of the
lease of the leased automobile that was provided to the Employee on the date of
termination of his Agreement.
 

4

--------------------------------------------------------------------------------



 
7. NON-RENEWAL OF EMPLOYMENT AGREEMENT; DEATH OR DISABILITY.
 
7.1. In the event that at the end of the Term of this Agreement, a new
employment agreement is not entered into on terms and conditions at least as
beneficial to the Employee as each of the terms and conditions contained in the
Agreement dated as of June 19, 2007 prior to this Amendment and Restatement, and
the Employee’s employment with the Corporation is terminated by the Corporation,
other than for cause, or by the Employee, in his discretion, the Corporation
shall pay to the Employee the Severance Benefits described in Section 6.
 
7.2. In the event this Agreement is terminated as a result of the death or
disability of the Employee during the Term or, after the end of the Term while
the Employee is still employed by the Corporation on an at-will basis, the
Employee or his personal representative, as the case may be, shall be paid the
Severance Benefits described in Section 6.
 
8. INTENTIONALLY OMITTED.
 
9. REIMBURSEMENT OF EXPENSES. The Corporation shall reimburse the Employee for
all reasonable business expenses paid or incurred by him on behalf of the
Corporation, including, but not limited to, travel and entertainment expenses,
that he shall incur during the Term in connection with the performance of his
duties hereunder, provided that he submits, in a timely manner, receipts or
other expense records in such detail as may be required by the Corporation.
 
10. TERMINATION/STOCK OPTIONS. In the event that Employee’s employment with the
Corporation terminates for any reason whatsoever, including death or disability
of the Employee, other than by the Corporation for cause, all stock options
theretofore granted to the Employee which have not vested and become exercisable
on the date of such termination shall automatically vest and become exercisable
and remain exercisable in accordance with the terms of the Corporation’s 1995,
1996 and 2006 Stock Option Plans and the stock option agreements thereunder.
 

5

--------------------------------------------------------------------------------



 
11. NO CONFLICTING COMMITMENTS. Employee represents and warrants that he has no
commitments or obligations of any kind whatsoever inconsistent with this
Agreement which would impair, infringe upon or limit his ability to enter into
this Agreement or to perform the services required of him hereunder.
 
12. PROPRIETARY INFORMATION; NON-COMPETITION.
 
12.1. Prior to the execution of this Employment Agreement, Employee signed a
Proprietary Information Agreement the terms of which shall continue in full
force and effect.
 
12.2. During the Term of this Agreement and until one year following the
termination or nonrenewal of this Agreement (except in the case of the Company
entering into any form of bankruptcy, insolvency or similar reorganization), the
Employee shall not in any way compete with the business of the Corporation. In
furtherance thereof (and subject to the exception referred to above), during the
period described in the preceding sentence, the Employee shall not become a
stockholder, director, employee, consultant, agent or representative of any
person, firm or entity whose business is competitive with the business of the
Corporation; provided that the foregoing shall not preclude the Employee from
owning less than 5% of the stock or other securities of any person, firm or
entity whose business is competitive with the business of the Corporation. The
provisions of this Section 12.2 supersede any provision in any other agreement
between the Company and the Employee that is inconsistent with this provision.
 
13. DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE. During the Term and for at
least two years after (i) the end of the Term or (ii) earlier termination or
expiration of the Agreement or retirement of the Employee, whichever of (i) or
(ii) last occurs, the Company shall, at its sole cost and expense, procure for
the benefit of the Employee, directors’ and officers’ liability in an amount of
at least $5 million and with terms and conditions substantially similar to the
terms of such insurance in effect on the date hereof.
 

6

--------------------------------------------------------------------------------



 
14. ENTIRE AGREEMENT. This Agreement embodies the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof, and no
promise, condition, representation or warranty, express or implied, not herein
set forth shall bind any party hereto. None of the terms or conditions of this
Agreement may be changed, modified, waived or cancelled orally or otherwise
except in a writing signed by both the parties hereto, specifying such change,
modification, waiver or cancellation. A waiver at any time of compliance with
any of the terms and conditions of this Agreement shall not be considered a
modification, cancellation or waiver of such terms and conditions of any
preceding or succeeding breach thereof unless expressly so stated. The
Employment Agreement dated as of June 27, 2006, as amended, and the Employment
Agreement dated as of June 19, 2007 is terminated effective as of the
commencement of the term of this Agreement.
 
15. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.
 
16. GOVERNING LAW; FEES. This Agreement shall be governed by the internal laws
of the State of New Jersey without regard to principles of conflicts of law. In
the event of any litigation relating to the terms of this Agreement, the
prevailing party shall be awarded all of its fees and expenses in pursuing or
defending such litigation, including all reasonable legal fees and expenses.
 
17. NOTICES. Any notice or other communication required or desired to be given
shall be in writing and shall be sent by registered or certified mail return
receipt requested or by express mail. Each such notice shall be deemed given at
the time it is mailed in any post office maintained by the United States to the
following respective addresses, which either party may change as to such party
upon ten (10) days’ notice to the other.
 

7

--------------------------------------------------------------------------------



 
To the Corporation:


Interactive Systems Worldwide Inc.
2 Andrews Drive, 2nd Floor
West Paterson, NJ 07424
   Attn: Chief Financial Officer
 
With a copy to:
 
Richard M. Hoffman, Esq.
Friedman Kaplan Seiler & Adelman LLP
1633 Broadway (46th Floor)
New York, NY 10019
 
To Employee:
 
Mr. Bernard Albanese
18 Doremus Drive
Towaco, NJ 07082
 
18. EXTRAORDINARY RELIEF. Employee acknowledges and agrees that irreparable
damage will result to the Corporation in the event of a breach of the
Proprietary Information Agreement or Section 12 of this Agreement. Accordingly,
Employee agrees that the Corporation shall be entitled to enforce its rights
under said Proprietary Information Agreement and Section 12 of this Agreement,
in the event of a breach or threatened breach thereof, in the court of equity,
and shall be entitled to a decree of specific performance or appropriate
injunctive relief. Such remedies shall be cumulative and not exclusive and shall
be in addition to any other rights or remedies available to the Corporation.
 
19. INVALIDITY. Any provision of this Agreement found to be prohibited by law
shall be ineffective as written without invalidating the remainder of this
Agreement and shall be deemed amended to the fullest extent allowable by
applicable law to effectuate the purposes of said provision.
 

8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
INTERACTIVE SYSTEMS WORLDWIDE INC.
                   
By:
/s/ Bruce Feldman
   
Bruce Feldman, Director
               
/s/ Bernard Albanese
   
Bernard Albanese

 
 